 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    TROY ALEXANDER SANDERS,                    Case No. 1:18-cv-01285-AWI-JLT (PC)
12                       Plaintiff,              ORDER FOR PLAINTIFF TO PROVIDE
                                                 FURTHER INFORMATION
13           v.
14    GAINES, et al.,                            21-DAY DEADLINE
15                       Defendants.
16

17          The Court recently issued findings and recommendations to deny Plaintiff’s request to
18   proceed in forma pauperis in this action. Plaintiff filed timely objections in which he states that
19   the account has been closed since March 12, 2018. Plaintiff indicates that a recent request to the

20   banking facility “has made this information available and an attempt to locate the funds and have

21   them made available” to his children “is being researched at this time.” (Doc. 10.) That is the

22   only information Plaintiff provides. The Court cannot determine the plaintiff’s meaning and his

23   statement is insufficient for the Court to determine whether Plaintiff should be required to pay the

24   filing fee. Further, Plaintiff’s objections are not admissible as evidence since they are not filed

25   under penalty of perjury.

26          Plaintiff must provide further information explaining his objections and must submit

27   copies of any documents he has obtained/received regarding the closing of this account. Plaintiff

28   must also outline all efforts he, or anyone acting on his behalf, has taken attempting to withdraw


                                                       1
 1   funds from this account. Plaintiff’s response must be signed under penalty of.

 2          Accordingly, the Court ORDERS that within 21 days of the date of service of this order,

 3   Plaintiff SHALL provide additional information clarifying the circumstances under which he

 4   claims that he is no longer able to access the mutual funds referenced in his application to proceed

 5   in forma pauperis. Plaintiff’s failure to comply with this order will result in a

 6   recommendation that this action be dismissed.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     October 30, 2018                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      2
